Citation Nr: 0431407	
Decision Date: 11/26/04    Archive Date: 12/02/04	

DOCKET NO.  03-02 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.

2.  Entitlement to service connection for chronic tinnitus.

3.  Entitlement to service connection for a disorder 
characterized by vertigo.

4.  Entitlement to an evaluation in excess of 10 percent for 
otitis externa.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to 
January 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  

This case was previously before the Board in August 2004, at 
which time it was remanded for additional development.  The 
case is now, once more, before the Board for appellate 
review.  


FINDINGS OF FACT

1.  Chronic defective hearing is not shown to have been 
present in service, or for many years thereafter, nor is it 
in any way causally related to a service-connected 
disability.  

2.  Chronic tinnitus is not shown to have been present in 
service, or for many years thereafter, nor is it in any way 
causally related to a service-connected disability.

3.  Chronic vertigo is not shown to have been present in 
service, or for many years thereafter, nor is it in any way 
causally related to a service-connected disability.

4.  The veteran's otitis externa is presently characterized 
by no more than swelling, with dry and scaly or serous 
discharge, and itching requiring frequent and prolonged 
treatment.  


CONCLUSIONS OF LAW

1.  Chronic defective hearing was not incurred in or 
aggravated by active military service, nor may sensorineural 
hearing loss be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).

2.  Chronic tinnitus was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110 (West 2002); 
38 C.F.R. § 3.303 (2003).

3.  A disorder characterized by chronic vertigo was not 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003).

4.  Chronic defective hearing, tinnitus, and vertigo are not 
proximately due to, the result of, or aggravated by a 
service-connected disability or disabilities. 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2003).

5.  The criteria for an evaluation in excess of 10 percent 
for otitis externa have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.87 and Part 4, Code 6210 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5103, 
5103A (2002).  The VCAA includes an enhanced duty on the part 
of the VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of the VA with 
respect to the statutory duty to assist claimants in the 
development of their claims.  In August 2001, the VA issued 
regulations to implement the provisions of the VCAA, which 
are now codified at 38 C.F.R. § 3.159 (2003).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the veteran was, in 
fact, provided notice by way of personal contact in 
October 2001, approximately four months prior to the initial 
AOJ decision in February 2002.  Specifically, in a Report of 
Contact dated in October 2001, it was noted that the veteran 
had been contacted and the provisions of the VCAA explained 
to him.  The veteran was informed that the VA had a "duty to 
assist" him with his claims, and that, under that duty, the 
VA would request medical evidence from any source (private or 
Federal) which he named.  The veteran responded that he had 
no further evidence to submit, and requested that the RO 
review his medical records from the local VA medical center.  
The veteran was provided further notice in a Statement of the 
Case dated in December 2002.  At that time, the veteran was 
provided with the opportunity to submit evidence, provided 
notice of who was responsible for securing the evidence, and 
advised to submit any information or evidence in his 
possession.  The veteran was also provided with a 
Supplemental Statement of the Case in December 2003 which 
apprised him of pertinent VA actions in his case. 

In point of fact, the veteran has been provided every 
opportunity to submit evidence, and to attend a hearing at 
the RO before a Decision Review/Hearing Officer, or before a 
Veterans Law Judge at the RO, or in Washington, D.C.  In that 
regard, the veteran initially requested a video conference 
hearing before the undersigned Veterans Law Judge, but later 
withdrew that request.  He has been provided with notice of 
the appropriate laws and regulations, and given notice of 
what evidence he needed to submit, as well as what evidence 
the VA would secure on his behalf.  In addition, the veteran 
has been given ample time to respond.  

Furthermore, the Board notes that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In that regard, the evidence includes service 
medical records, as well as VA and private treatment records 
and examination reports.  Under the facts of this case, "the 
record has been fully developed" with respect to the issues 
on appeal, and "it is difficult to discern what additional 
guidance the VA could have provided to the veteran regarding 
what further evidence he could submit to substantiate his 
claims."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  
Accordingly, the Board concludes that it should proceed, as 
specific notice as to which party could or should obtain 
which evidence has, in effect, been provided, and no 
additional pertinent evidence appears forthcoming.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The claimant has had 
sufficient notice of the type of information needed to 
support his claims, and of the evidence necessary to complete 
the application.  Accordingly, the duty to assist and notify 
as contemplated by the applicable provisions, including the 
VCAA, has been satisfied with respect to the issues on 
appeal.

Factual Background

At the time of his induction physical examination, the 
veteran reported that he was employed as a "dipper".  He 
dipped iron and steel into enamel for an enamel and stamping 
company.

Service medical records are negative for history, complaints, 
or abnormal findings indicative of the presence of hearing 
loss, tinnitus, or vertigo.  At the time of a service 
separation examination in January 1946, the veteran's ears 
were within normal limits.  Hearing for the whispered voice 
was 15/15 in each ear, and no pertinent diagnosis was noted. 

On VA otolaryngologic examination in February 1947, the 
veteran complained of itching in both ears of 3 years' 
duration.  Hearing for a ticking watch was normal in both the 
right and left ears, and no pertinent diagnosis was noted.  

In correspondence of early March 1947, the veteran's private 
physician described his hearing as "normal." 

On VA otolaryngologic examination in March 1952, the 
veteran's hearing was 20/20 for both whispered and 
conversational voice in each ear.  

On subsequent VA otolaryngologic examination in 
February 1957, the veteran was unable to hear a ticking watch 
in either his right or left ear.  Hearing for whispered and 
conversational voice was 20/20 in each ear, and no pertinent 
diagnosis was noted.  

At the time of a VA audiometric examination in early 
October 1998, it was noted that the veteran had first been 
seen in the audiology clinic in February of that year, at 
which time he displayed a "mildly moderate to severe, gently 
sloping, low to high frequency sensorineural hearing loss."  
When questioned, the veteran complained of a progressive 
bilateral decrease in hearing sensitivity.  Also noted was a 
positive history of military noise exposure "as a combat 
veteran."  When further questioned, the veteran denied 
vertigo, though he gave a positive history of constant 
bilateral ringing-type tinnitus, which he described as 
"loud."  Reportedly, this tinnitus had begun over the course 
of the past 10 to 15 years. Audiometric examination revealed 
pure tone air conduction threshold levels, in decibels, as 
follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
20
45
50
60
70
LEFT
45
60
60
65


Speech discrimination was 78 percent in the right ear, and 76 
percent in the left ear.  The pertinent diagnosis was of a 
mildly moderate to severe sloping sensorineural hearing loss 
from 250 through 800 Hertz bilaterally.  In the opinion of 
the examiner, though the veteran suffered from chronic otitis 
externa, that condition had not exacerbated his current 
hearing loss.

On VA otologic examination, also conducted in October 1998, 
it was noted that prior audiometric testing had demonstrated 
the presence of a bilateral hearing loss.  Physical 
examination was consistent with a condition secondary to ear 
disease in the form of a bilateral hearing loss.  In 
addition, there was active ear disease in the form of 
episodic tinnitus, consisting of intermittent buzzing and 
ringing sounds in the ears.  At the time of examination, 
there was no evidence of any active infection of the 
veteran's middle or inner ears.  The pertinent diagnoses were 
loss of hearing, and episodic tinnitus.  

VA outpatient treatment records dated in November and 
December 2000 show treatment during that time for various ear 
problems.  In an entry of November 2000, the veteran was 
heard to complain of "on and off" bilateral ear discomfort 
over the course of many years.  Reportedly, the veteran 
sometimes heard a "bubbling sound" in both ears.  When 
further questioned, the veteran denied any discharge.  
Physical examination showed evidence of minimal erythema in 
both ear canals, with no discharge.  The clinical assessment 
was of chronic bilateral ear discomfort. 

On VA otologic examination in October 2001, the veteran gave 
a history of hearing loss in both ears.  Additional 
complaints included a constant buzzing sound in both ears, in 
conjunction with vertigo resulting in a periodic loss of 
balance and unsteady gait, which occurred approximately 5 to 
6 times a month.  According to the veteran, since 1945, he 
had been experiencing recurrent blister formations in both 
external auditory canals, which eventually ruptured, 
resulting in drainage of a clear fluid from the external 
auditory canals.  Reportedly, this blister formation and 
rupturing was associated with aching in the external auditory 
canals.  Treatment consisted of the introduction of a 
medicated solution into the external canals 2 to 3 times per 
day, as needed.  

On physical examination, both external auditory canals were 
patent and clear, with no evidence of active blistering or 
drainage.  However, both canals exhibited a coarse, irregular 
texture, with diffuse scarring associated with chronic 
recurrent blistering.  Both tympanic membranes were intact, 
though with a dull, coarse texture.  In the opinion of the 
examiner, the veteran exhibited a condition secondary to ear 
disease in the form of a bilateral hearing loss.  Also noted 
was active ear disease in the form of tinnitus, consisting of 
a constant buzzing noise in the ears.  At the time of 
examination, the veteran exhibited no signs or symptoms of 
active infection of either the middle or inner ears.  
However, there were symptoms of a peripheral vestibular 
disorder in the form of vertigo, with periodic dizziness and 
a staggering gait, which occurred 5 to 6 times a month.  
Noted at the time of examination was that a prior audiometric 
examination had been consistent with bilateral, moderate to 
severe sensorineural hearing loss.  The pertinent diagnoses 
were chronic bilateral otitis externa; bilateral 
sensorineural hearing loss, tinnitus, and vertigo.  

On VA audiometric examination in December 2001, it was noted 
that the veteran's claims folder was available, and had been 
reviewed.  According to the veteran, he had been experiencing 
a bilateral decrease in hearing sensitivity.  Also noted was 
a long history of otitis externa.  Reportedly, the veteran 
had first been evaluated in February 1998, at which time he 
complained of chronic bilateral tinnitus, progressive hearing 
loss, and a fungal infection.  

Audiometric examination revealed pure tone air conduction 
threshold levels, in decibels, as follows:
On the authorized audiological evaluation in <<date>>, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
45
60
60
LEFT
25
40
55
60
60

Speech recognition was 80 percent in the veteran's right ear 
and 82 percent in the left ear.  Otoscopic examination 
revealed the external auditory canals to be dry, with debris 
which was not occluding the tympanic membrane.  The tympanic 
membranes were both visualized, with the right one appearing 
heavily scarred, while the left one was "clear."  

The pertinent diagnosis was of a mild to moderate and severe 
symmetrically sloping sensorineural hearing loss in the 
frequencies from 250 through 8,000 Hertz bilaterally.  Noted 
at the time of examination was that, while otitis media was 
often present with conductive hearing loss, it was not always 
necessarily so.  In spite of this, there appeared to be no 
conductive component present in the veteran's hearing.  While 
otitis media appeared present on a chronic basis, both 
auditory canals were currently dry.  Also noted by the 
examiner was that otitis externa was typically not associated 
with either tinnitus or vertigo.  

On VA otologic examination in January 2002, it was noted that 
the veteran's medical file and claims folder were available, 
and had been reviewed.  When questioned, the veteran 
complained of a periodic clear drainage, and blisters in his 
ears, for which he had been using medicated ear drops.  Also 
noted were problems with bilateral tinnitus and hearing loss, 
which had reportedly begun approximately 20 years earlier, 
when the veteran was working at a local Army depot as a 
packager and crater.  According to the veteran, about 4 or 5 
years ago, his hearing had become so bad that he had been 
prescribed a hearing aid.  Further noted was a sensation of 
imbalance.  

On physical examination, the veteran's ear canals were clean, 
with no evidence of otitis externa.  The tympanic membranes 
were intact, and there was no sign of otitis media or middle 
ear effusion.  Noted at the time of examination was that 
prior audiologic evaluations had shown bilateral 
sensorineural hearing loss.  There was no evidence of any 
conductive hearing loss, and it was the audiologist's opinion 
that the veteran's hearing loss was not due to any observable 
otitis externa.  The pertinent diagnoses were intermittent 
otitis externa; bilateral sensorineural hearing loss, not due 
to otitis externa; history of vertigo, not due to otitis 
externa; and tinnitus, most likely secondary to sensorineural 
hearing loss, and not due to otitis externa.

Analysis

The veteran in this case seeks service connection for 
bilateral defective hearing, as well as for chronic tinnitus, 
and a disorder characterized by vertigo.  In that regard, 
service connection may be granted for disability resulting 
from disease or injury occurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  Moreover, where a veteran served 
ninety (90) days or more during a period of war, and an 
organic disease of the nervous system, such as sensorineural 
hearing loss, becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  Service connection may additionally be granted for 
disability which is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2003).  Finally, where there is aggravation of a 
nonservice-connected condition which is proximately due to or 
the result of a service-connected condition, the veteran may 
be compensated for the degree of disability (but only that 
degree) which is over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 
7 Vet. App. 439 (1995).  

The Board notes that, for the purpose of applying the laws 
administered by the VA, impaired hearing is considered a 
disability when the auditory threshold in any of the 
frequencies, 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of frequencies 500, 1,000, 2,000, 3,000, or 4,000 
Hertz are 26 decibels or greater; or when speech recognition 
scores utilizing the Maryland CNC tests are less than 94 
percent.  38 C.F.R. § 3.385 (2003). 

In the case at hand, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of hearing loss, tinnitus, or vertigo.  At the time 
of the veteran's service separation examination in 
January 1946, the physical condition of his ears was entirely 
within normal limits.  Hearing for the whispered voice was 
15/15 in each ear, and no pertinent diagnoses were noted.

The earliest clinical indication of the possible presence of 
a chronic hearing loss is revealed by a VA otolaryngologic 
examination conducted in February 1957, at which time the 
veteran was unable to hear a ticking watch in either ear.  
However, at the time of that examination, no pertinent 
diagnosis was offered.  The first clinically-confirmed 
indication of the presence of chronic hearing loss, tinnitus, 
or vertigo is revealed by VA audiometric and otologic 
examinations conducted in October 1998, more than 50 years 
following the veteran's discharge from service.  
Significantly, at the time of those examinations, none of the 
disabilities in question were deemed related to the veteran's 
period of active military service.  

The Board observes that, during the course of the current 
appeal, a question has been raised as to the potential 
relationship between the veteran's service-connected otitis 
externa and his current hearing loss, tinnitus, and vertigo.  
However, following a VA audiometric examination in 
December 2001, it was noted that otitis externa is typically 
not associated with either tinnitus or vertigo.  Moreover, 
following a VA otologic examination in January 2002, it was 
the opinion of the examiner that the veteran's sensorineural 
hearing loss, vertigo, and tinnitus were not, in fact, the 
result of service-connected otitis externa.

The Board has taken into consideration the veteran's 
arguments regarding the nature and etiology of the 
disabilities at issue.  However, following a full review of 
the pertinent evidence of record, the Board is unable to 
reasonably associate the veteran's current sensorineural 
hearing loss, tinnitus, or vertigo with any incident or 
incidents of his period of active military service.  Nor has 
there been established any causal relationship between those 
disabilities and service-connected otitis externa.  
Accordingly, the veteran's claims for service connection must 
be denied.  

Turning to the issue of an increased evaluation for 
service-connected otitis externa, the Board notes that 
disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the rating schedule.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2003).  

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 U.S.C.A. §§ 4.1, 4.2 (2003).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Though a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations



do not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

In the present case, while at the time of a VA otologic 
examination in October 2001, both of the veteran's external 
auditory canals exhibited a coarse, irregular texture, with 
diffuse scarring associated with chronic recurrent 
blistering, the canals were nonetheless patent and clear, 
with no evidence of any active blistering or drainage.  
Moreover, on subsequent VA otologic examination in 
January 2002, both of the veteran's external auditory canals 
were clean, with no evidence of otitis externa.  

The 10 percent evaluation currently in effect contemplates 
the presence of service-connected otitis externa where there 
is swelling, with dry and scaly or serous discharge, and 
itching requiring frequent and/or prolonged treatment.  
38 C.F.R. § 4.87 and Part 4, Code 6210 (2003).  This 
10 percent evaluation is the maximum schedular evaluation 
available for service-connected otitis externa.  Based on the 
aforementioned, it is clear that the veteran's 
service-connected otitis externa is, at present, essentially 
asymptomatic.  Accordingly, an increased evaluation is not in 
order.  Nor is there any evidence that the veteran's otitis 
externa has produced a marked interference with employment 
and/or frequent periods of hospitalization sufficient to 
warrant the assignment of an extraschedular evaluation.  
38 C.F.R. § 3.321(b) (2003).  Under such circumstances, the 
veteran's claim for increase must be denied.




ORDER

Service connection for bilateral defective hearing is denied.

Service connection for chronic tinnitus is denied.

Service connection for a disorder characterized by vertigo is 
denied.  

An evaluation in excess of 10 percent for otitis externa is 
denied.  


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



